                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JAMES FRUTIGER,

                       Plaintiff,

       v.                                                      Case No. 17-C-1114

DR. WILLIAM F. MCCREEDY,
DR. WILLIAM B. KELLEY,
& DR. BARBARA WEBER,

                       Defendants.


   DECISION AND ORDER GRANTING MOTIONS FOR SUMMARY JUDGMENT


       On August 11, 2017, Plaintiff James Frutiger, a prisoner currently serving a state sentence

at Kettle Moraine Correctional Institution (KMCI), filed this pro se lawsuit pursuant to 42 U.S.C.

§ 1983, alleging that Defendants were deliberately indifferent to his serious medical needs—a

rash—in violation of the Eighth Amendment. ECF No. 1. In March 2018, Defendants filed motions

for summary judgment arguing their medical care of Frutiger was not deliberately indifferent. ECF

Nos. 21, 27. These motions have been fully briefed. For the reasons expressed below, Defendants’

motions for summary judgment will be granted and the case will be dismissed.

                                     I. CIVIL LOCAL RULE 56

       Before I turn to the facts of this case, I must first address Defendants’ argument that Frutiger

has failed to properly respond to their proposed findings of fact, pursuant to Civil Local Rule

56(b)(2)(B), and their subsequent requests that all their facts be deemed admitted as uncontroverted

for the purpose of summary judgment under Civil Local Rule 56(b)(4). See Weber’s Reply Brief

in Supp., ECF No. 41 at 1; State Defs.’ Reply Brief in Supp., ECF No. 43 at 1. Rather than respond
to Defendants’ proposed findings of fact, Frutiger responded that Defendants’ findings of facts were

“inconsistent” with facts he set forth in reply to their affidavits, thus summary judgment should be

denied. Pl.’s Resp. to PFOF, ECF Nos. 35-1, 38. Frutiger also filed responses to the portions of

Defendants’ affidavits that he disagreed with. Pl.’s Resp. to Affs., ECF Nos. 36, 39, 40. Frutiger’s

responses were not factual disputes, but rather disputes about how he interpreted the facts discussed

in each affidavit. See, e.g., ECF No. 35 at 2 (“She says that I stated my rash was likely an allergic

reaction because I’ve previously experienced allergic skin reaction to laundry soaps and fabric

softeners. I don’t recall saying that. I remember telling her that I tried different deodorant, bars of

soap . . .”); ECF No. 39 at 1 (“How can he say that he is not deliberate[ly] indifferent if he reviewed

the records?”); ECF No. 40 at 1 (“Dr. Kelley states there was no rash or bumps noted. Why would

they give me anti-fungal cream?”).

       Under Federal Rule of Civil Procedure 56, a party asserting a factual dispute must support

the assertion by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . . ,

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). A court may

rigorously enforce compliance with its local rules governing summary judgment. See, e.g., Stevo

v. Frasor, 662 F.3d 880, 886–87 (7th Cir. 2011).

       Because Frutiger is proceeding pro se, I will construe what he has filed as favorably as the

record and Local Rule 56 allow. Although Frutiger has offered no affidavits or declarations, he has

submitted copies of his medical records, Health Service Request (HSRs), and Inmate Requests. See

ECF Nos. 1-1; 1-2; 1-3; 1-4; 1-5; 1-6; 36-1. Thus, to the extent Frutiger’s disputes are supported

by the record or Frutiger could properly testify to the matter asserted, the fact will be considered


                                                  2
disputed. However, to the extent that Frutiger’s “disputes” are unsupported by the record, I will

deem these facts admitted for the purpose of deciding summary judgment. See Civil L.R. 56(b)(4).

       On June 20, 2018, Frutiger filed a letter requesting to amend his responses to the proposed

findings of fact because he was not aware that he had “messed it up” until he read Defendants’ reply

briefs. ECF No. 44. This letter, however, was sent over six weeks after Defendants filed their reply

briefs, and Frutiger gives no explanation for the delay. Additionally, Frutiger failed to reproduce

the entire findings of fact as amended, which the Civil Local Rules require when moving to amend,

or even to explain what changes he would make or what he would do differently. See Civil L.R.

15.

       I find that granting Frutiger leave to amend his findings of facts would be prejudicial to

Defendants because Frutiger waited over six weeks to ask for leave to amend. It would also require

briefing to be reopened on two motions that were fully briefed, increasing the costs to all parties and

delaying the ultimate resolution of the case. Despite Frutiger’s allegation that he was unaware he

needed to submit findings of fact, I note that Frutiger received copies of Civil Local Rule 56 from

both Defendants, which detailed the process for presenting and responding to Defendants’ proposed

facts. ECF No. 21, 27. Therefore, Frutiger’s request to amend his findings of facts is denied. With

that in mind, I now turn to the material facts.

                                         II. BACKGROUND

A. Frutiger’s Medical Treatment

       Frutiger was an inmate at KMCI during all relevant times. State Defs.’ Proposed Findings

of Fact (SDPFOF), ECF No. 29, at ¶ 1. Dr. William Kelley is a physician at KMCI. Id. at ¶ 2. Dr.

McCreedy is the health services manager at KMCI. Id. at ¶ 3. As health services manager, Dr.


                                                  3
McCreedy does not regularly or routinely provide direct treatment to inmates and did not provide

direct medical treatment to Frutiger at any point. Id. at ¶¶ 6–7. Dr. Kelley and Dr. McCreedy are

employed by the Wisconsin Department of Corrections. Dr. Barbara Weber is a locum tenens

physician with LT Medical, LLC and provides contract services to clients of LT Medical. Webers’

Proposed Findings of Fact (WPFOF), ECF No. 23 at ¶¶ 1–2. As locum tenens physician, she was

assigned to provide contract physician services at KMCI from November 21, 2016, until shortly

after March 7, 2017, when she was transferred to another state prison. Id. at ¶¶ 3–4, 50.

       On May 12, 2016, Frutiger was transferred to KMCI. SDPFOF at ¶ 10. A KMCI nurse

conducted a transfer screening and no significant medical illnesses were discussed. Id. On July 12,

2016, Frutiger submitted an HSR complaining of an itchy and dry scalp and mustache. Id. at ¶ 11.

He also noted that he thought he had bites or something that itched on his leg. Id. at ¶ 12. On July

13, 2016, a nurse saw Frutiger about his HSR and noted that Frutiger had a reddened area on his

upper lip and mustache and that he had scattered red spots on his lower extremities, which appeared

to be small papules that had been scratched open. Id. at ¶ 14. Frutiger was given dry scalp

shampoo, anti-itch location, and ointment. Id. at ¶ 15. The nurse advised Frutiger to keep his

fingernails short to avoid scratching and to increase his water consumption. Id. at ¶ 16. Frutiger

made no further complaints about itching until September. Id. at ¶ 18.

       On September 18, 2016, Frutiger submitted an HSR complaining that his rash was getting

worse. Id. at ¶ 18. The following day, Frutiger was seen by nursing staff, received hydrocortisone,

and was scheduled to be seen by the physician. Id. at ¶ 20. On September 28, 2016, Frutiger

submitted another HSR asking to be seen again about his rash and complaining that the anti-itch

creams were not working. Id. at ¶ 21. On September 29, 2016, Dr. Kelley met with Frutiger to


                                                 4
address his rash complaint. During the examination, Dr. Kelley noted that Frutiger had tiny water

vesicles that itched on his feet, extremities, abdomen, and upper lip. Id. at ¶ 23. Dr. Kelley

observed that, while the rash was similar to scabies, the spacing between the affected areas seemed

too far apart to be scabies, since scabies usually appear in a linear fashion, approximately one

millimeter or two apart. Id. at ¶¶ 24–25. As a result, Dr. Kelley believed the rash was not scabies,

but rather a non-specific eczematoid rash of the trunk and extremities. Id. at ¶¶ 26, 28. Dr. Kelley

continued the anti-itch shampoo and conditioner and prescribed a steroid cream for the rash. Id. at

¶ 30. He also ordered selenium sulfide lotion 2.5% to treat Frutiger’s itchy, dry scalp. Id. at ¶ 33.

       On October 16, 2016, Frutiger submitted another HSR asking to be seen by the doctor for

his rash. Id. at ¶ 35. A nurse saw Frutiger the next day and recorded no indication of a rash or

bumps. Id. at ¶ 36. The nurse noted, instead, that Frutiger had significant redness from itching and

that Frutiger reported he was sweating a lot. Frutiger was given an anti-fungal cream to use until

a physician could see him. Id. at ¶¶ 36–37. On October 22, 2016, another nurse saw Frutiger about

his rash, which Frutiger suspected was related to a new medication, Lamotrigine, that he began in

June. Id. at ¶ 38. The nurse noted that Frutiger’s rash was not getting worse and that he remained

on the list to be seen by a physician for evaluation. Id. at ¶ 39. On October 25, 2016, Dr. Syed saw

Frutiger for his rash complaints. Id. at ¶ 40. Dr. Syed noted Frutiger had only a couple of small

bumps that appeared to be folliculitis or mosquito bites. Id. at ¶ 42.

       In October 2016, Dr. Kelley went on medical leave and Dr. Weber took over as Frutiger’s

primary treatment provider. Id. at ¶ 44. On November 23, 2016, Dr. Weber saw Frutiger for his

continued complaints of a rash. WPFOF at ¶ 17. Frutiger complained of an itchy rash and reported

he had tried a variety of skin creams unsuccessfully. Id. at ¶¶ 17–18. Dr. Weber examined Frutiger


                                                 5
and noted “excoriated eschars and pustules.” Id. at ¶ 20. She subsequently diagnosed Frutiger with

a “generalized overall pruritic rash consistent with scabies,” and prescribed a two-week dose of

Permethrin cream, a scabies treatment, and hydroxyzine cream. Id. at ¶¶ 21–22, 24.

       On November 29, 2016, Dr. Weber saw Frutiger again to address his itchy skin, his request

to see a dermatologist, as well as his complaints of back pain and itchy eyes. Id. at ¶ 28. Dr. Weber

physically examined Frutiger and determined that because he had not yet completed his prescribed

scabies treatment, he was not an appropriate candidate for referral to an outside dermatologist. Id.

at ¶¶ 29, 31.

       On December 12, 2016, Frutiger filed another HSR about his rash. SDPFOF at ¶ 57.

Frutiger was seen by nursing staff, who observed evidence of red raised bumps, which were irritated

from scratching in some areas. Id. at ¶ 58. On December 16, 2016, Dr. Weber saw Frutiger again

primarily for back pain. WPFOF at ¶¶ 33, 35. Dr. Weber took a medical history from Frutiger and

performed a physical examination. Id. at ¶ 34. Frutiger did not request a dermatologist referral at

this appointment. Id. at ¶ 36. Dr. Weber observed “small pin point excoriation sparsely scattered

on legs, feet, arms and torso,” which were consistent with fingernail scratch marks. Id. at ¶ 37.

Even though Dr. Weber spotted the scratch marks, the examination did not reveal any rash or

physical presentation that was similar to the rash she observed before Frutiger began scabies

treatment. Id. at ¶ 38. Frutiger suggested that the residual itching may be due to an allergic

reaction. Id. at ¶ 36. Because there were no objective signs of a skin condition meriting referral,

Dr. Weber did not believe a referral to an outside dermatologist was appropriate. Id. at ¶ 39.

       On March 3, 2017, Frutiger filed an HSR asking Dr. Weber to send him to a dermatologist.

SDPFOF at ¶ 64. Dr. Weber saw Frutiger on March 7, 2017, to address Frutiger’s request for pain


                                                 6
medication for his back. WPFOF at ¶ 44. During his physical examination, Dr. Weber did not

observe an objectively appreciable rash. Instead, she noted sparsely-scattered excoriated papules

similar to what she had observed at the December 12 visit, but inconsistent to the rash Frutiger

presented with on November 23. Id. at ¶ 46. Frutiger again reported that his rash “comes and

goes,” but that the rash was good right now compared to previous times. Id. at ¶ 45. Because Dr.

Weber observed no appreciable rash, and Frutiger reported the rash was fine, Dr. Weber found that

Frutiger was not an appropriate candidate for a dermatology referral. Id. at ¶ 48. This was the last

time Dr. Weber treated Frutiger. Id. at ¶ 49.

       On April 19, 2017, Dr. Kelley saw Frutiger for complaints of back pain and his continued

rash. SDPFOF at ¶ 69. Dr. Kelley noted that, during his physical examination, Frutiger picked at

his hands and rubbed his hands through his hair. Id. at ¶ 74. Dr. Kelley continued Frutiger’s

prescription of selenium sulfide lotion for the itching. Id. at ¶ 75. On May 3, 2017, Frutiger filed

an HSR requesting to be seen by staff. When he was seen by the nurse, Frutiger requested a referral

to a dermatologist for his rash. Id. at ¶ 77. The nurse asked if Frutiger used the selenium sulfide

lotion, and Frutiger responded that he did not. Id. at ¶ 78. The nurse instructed him to follow the

directions provided for the lotion. Id. at ¶ 79.

       On July 6, 2017, Dr. Kelley saw Frutiger again for his skin. Id. at ¶ 80. Dr. Kelley noted

that Frutiger had an unsuccessful scabies treatment and that the skin lesions were most prominent

on Frutiger’s feet. Id. at ¶¶ 80–82. Based on his physical examination, Dr. Kelley believed the itchy

skin could have been caused by a possible fungus, such as athlete’s foot, or contact dermatitis. Id.

at ¶¶ 84–85. He prescribed Frutiger a foot fungal cream to address the issue. Id. at ¶ 86.




                                                   7
        On August 8 and October 11, 2017, Dr. Kelley saw Frutiger for back complaints and to

review an MRI, respectively. Frutiger did not raise any dermatological issues at either appointment.

Id. at ¶¶ 87–89. Dr. Kelley noted Frutiger continued to pick at his skin during these visits. Id. at

¶ 90.

        On November 15, 2017, Dr. Kelley met with Frutiger about the dermatological issues.

Frutiger reported that the rash was comprised of nodules that tended to arise under the skin and

seeped when he scratched them open. Id. at ¶¶ 91–92. Frutiger reported that hydroxyzine helped

but did not solve the problem. Id. at ¶ 93. Dr. Kelley concluded Frutiger was now an appropriate

candidate for a dermatologist referral, as none of the conservative treatments had worked and the

scabies treatment was unsuccessful. Id. at ¶ 94. Dr. Kelley was concerned Frutiger had Prurigo

Nodularis, Picker’s disease, or some other type of neurodermatitis. Id. at ¶ 95.

        On December 21, 2017, Frutiger saw Dr. James Schuster at the Fond du Lac Regional

Dermatology Clinic. Id. at ¶ 96. Dr. Schuster noted a variety of treatments had been tried

unsuccessfully and performed a skin scraping, which revealed scabies microscopically and

clinically. Id. at ¶¶ 97–98. Dr. Schuster recommended three doses of permethrin cream and a single

dose of invermectin, which was implemented by Dr. Kelley. Id. at ¶ 100. Dr. Kelley ordered

another follow up visit with Dr. Schuster, which occurred on January 23, 2018. Id. at ¶ 102. Dr.

Schuster noted that while the skin was improved the rash was not gone. Dr. Schuster noted Frutiger

had excoriations on his face, scalp, trunk, and extremities with a few pustules on his back. Id. at

¶ 103. Dr. Schuster suspected the pustules were from folliculitis, but ordered another dose of

permethrin and invermectin to eliminate any remaining possibility of scabies. Id. at ¶¶ 103–04.




                                                 8
B. Frutiger’s Complaints to Dr. McCreedy

        Frutiger complained about the treatment he received from Drs. Weber and Kelley to the

HSU manager, Dr. McCreedy, primarily through information and interview request forms. On

January 18 and 21, 2017, Frutiger filed information and interview requests stating he had asked Dr.

Weber for a skin biopsy or dermatology appointment, but that Dr. Weber indicated nothing more

could be done. Id. at ¶ 110. Dr. McCreedy responded that Frutiger’s physician had made a medical

determination about what the appropriate treatment was, but if Frutiger’s condition changed, he

could request a sick call appointment for reevaluation. Id. On February 24, Frutiger filed an

information and interview request, alleging a conflict of interest with Dr. Weber and asking to be

switched physicians. Id. at ¶ 111. Dr. McCreedy reviewed Frutiger’s medical file, found no conflict

of interest, and informed Frutiger that there was no medical reason to switch physicians. Id.

        On April 22, 2017, Frutiger filed another information and interview request concerning an

unpleasant interaction that arose when Frutiger tried to bring up several medical issues to Dr. Kelley

that were unrelated to the medical reason the appointment was scheduled for. Id. at ¶¶ 113–14. Dr.

McCreedy reviewed Frutiger’s medical records and explained that the protocol required staff to only

address the medical problem identified in the HSR because addressing unidentified medical issues

caused delays in the physician’s schedule. Id. Dr. McCreedy advised Frutiger to request an

additional sick call so that medical staff could address any additional medical concerns. Id. at ¶ 115.

Lastly, Frutiger filed an interview and information request in May 2017, asking to be sent to a

dermatologist. Id. at ¶ 120. Dr. McCreedy responded that this request would need to be considered

by a physician and advised Frutiger to submit a request for a sick call. Id.




                                                   9
                                      III. LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, summary judgment is proper if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with any affidavits, show

that there is no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(c). “[T]he plain language of Rule 56(c) mandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317 (1986).

       “At the summary judgment stage, the facts must be viewed in the light most favorable to the

nonmoving party only if there is ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372,

380 (2007) (citing Fed. R. Civ. P. 56(c)). However, “when the moving party has carried its burden

under Rule 56(c), its opponent must do more than simply show that there is some metaphysical

doubt as to the material facts . . . . Where the record is taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’” Id. (citing

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)). “The mere

existence of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

       Summary judgment is “not a dress rehearsal or practice run; it is the put up or shut up

moment in a lawsuit, when a party must show what evidence it has that would convince a trier of

fact to accept its version of the events.” Steen v. Myers, 486 F.3d 1017, 1022 (7th Cir. 2007) (citing


                                                 10
Hammel v. Eau Galle Cheese Factory, 407 F.3d 852, 859 (7th Cir. 2005)). The court is not required

to search through the record to make an argument on behalf of a party. See Corley v. Rosewood

Care Ctr., 388 F.3d 990, 1001 (7th Cir. 2004) (citing Albrechtson v. Bd. of Regents of Univ. of Wis.

Sys., 309 F.3d 433, 436 (7th Cir. 2002) (“Judges are not like pigs, hunting for truffles buried in the

record.”)). Therefore, “the party bearing the burden of proof on an issue may not simply rest on its

pleadings, but must affirmatively demonstrate, by specific factual showings, that there is a genuine

issue of material fact requiring trial.” First Nat’l Bank v. Lewco Sec. Corp., 860 F.2d 1407, 1411

(7th Cir. 1988). “The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably find for the

plaintiff.” Liberty Lobby, 477 U.S. at 252.

                                           IV. ANALYSIS

A. Deliberate Indifference Standard

       The Eighth Amendment prohibits “cruel and unusual punishments.” U.S. Const. amend.

VIII. It imposes a duty on prison officials to take reasonable measures to guarantee an inmate’s

safety and to ensure that inmates receive adequate medical care. Farmer v. Brennan, 511 U.S. 825,

832 (1994). A prison official’s “deliberate indifference” to a prisoner’s medical needs or to a

substantial risk of serious harm violates the Eighth Amendment. Id. at 828; Estelle v. Gamble, 429

U.S. 97, 104–05 (1976). This does not mean, however, that every claim by a prisoner that he has

not received adequate medical treatment states a violation of the Eighth Amendment. An inmate’s

claim for deliberate indifference must establish “(1) an objectively serious medical condition; and

(2) an official’s deliberate indifference to that condition.” Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012). A plaintiff who complains that a “delay in medical treatment rose to a constitutional


                                                 11
violation must place verifying medical evidence in the record to establish the detrimental effect of

delay in a medical treatment to succeed.” Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir. 1996).

       Thus, for the first element, Frutiger must show that he had an objectively serious medical

condition. Then, for the second element, Frutiger must show that each state official was

subjectively deliberately indifferent to that serious medical condition. Stated another way, Frutiger

must show that each “defendant had actual knowledge of impending harm which he consciously

refused to prevent.” Hill v. Shobe, 93 F.3d 418, 421 (7th Cir. 1996).

       Deliberate indifference is a high standard. Ordinary negligence, or even gross negligence,

is not sufficient to establish deliberate indifference. McGill v. Duckworth, 944 F.2d 344, 348 (7th

Cir. 1991). “Mere differences in opinion among medical personnel regarding a patient’s appropriate

treatment do not give rise to deliberate indifference.” Estate of Cole by Pardue v. Fromm, 94 F.3d

254, 261 (7th Cir. 1996). “[D]eliberate indifference may be inferred based upon a medical

professional’s erroneous treatment only when the medical professional’s decision is such a

substantial departure from accepted professional judgment, practice, or standards as to demonstrate

that the person responsible did not base the decision on such a judgment.” Id. at 261–62.

B. Dr. Weber

       Frutiger asserts Dr. Weber was deliberately indifferent in her overall treatment of him and

for failing to refer him to a dermatologist. Frutiger’s assertion that Dr. Weber was deliberately

indifferent because she refused to send him to a dermatologist fails as a matter of law. Inmates have

no constitutional right to dictate the course of treatment they receive, such as whether to be seen by

a specialist. Jackson v. Kotter, 541 F.3d 688, 697–98 (7th Cir. 2008). Dr. Weber refused to refer

Frutiger to a specialist because, after her multiple physical examinations of him, she found no


                                                 12
medical reason warranted a referral. By Frutiger’s own account, his condition changed over time.

At times it improved, and at other times it became more symptomatic. Dr. Weber did not ignore

his complaints; she continued to try different therapies in an effort to provide him relief. Frutiger

offers no evidence that Dr. Weber’s medical decision was wrong or inappropriate or beyond

reasonable standards of care. Instead, he challenges her refusal to give in to his demands to see a

dermatologist. But disagreement with her medical decision is insufficient to establish a deliberate

indifference claim. Estate of Cole by Pardue, 94 F.3d at 261 (“Mere differences in opinion among

medical personnel regarding a patient’s appropriate treatment do not give rise to deliberate

indifference.”).

       Frutiger argues that Dr. Weber should have known to send him to a dermatologist because

he was ultimately diagnosed with scabies. However, Dr. Weber treated Frutiger in October 2016

through March 2017. Frutiger was not ultimately diagnosed with scabies until December 2017.

Frutiger offers no evidence that he had scabies while Dr. Weber was treating him. Instead, the only

evidence in the record suggests otherwise, as Dr. Weber ordered him a scabies treatment in

November 2016 that was ultimately unsuccessful. There is no indication that Dr. Weber was aware

that Frutiger may have had scabies. Therefore, her medical decision to treat his rash without

referring him to a dermatologist was not deliberately indifferent.

       Lastly, Frutiger points to Dr. Weber’s statement that there was nothing more she could do

as deliberate indifference. However, the Court must analyze Dr. Weber’s treatment of Frutiger as

a whole. Gutierrez v. Peters, 111 F.3d 1364, 1375 (7th Cir. 1997) (“[W]e must examine the totality

of an inmate’s medical care when considering whether that care evidences deliberate indifference

to his serious medical needs.”). When Dr. Weber responded there was no further treatment, she had


                                                 13
physically examined Frutiger and noticed no appearances of a rash; instead, she noted only physical

markings that appeared to be fingernail scratches. The lack of noticeable rash was also noted by a

nurse in the following weeks. Frutiger, himself, suggested that the rash was caused by an allergic

reaction. Dr. Weber’s medical opinion that the rash was an allergic reaction and no further

treatment was needed or available was a medical decision. At most, Dr. Weber’s failure to

recognize the rash as something more would amount to medical malpractice. Medical malpractice,

however, is not deliberate indifference. McGill, 944 F.2d at 348.

       In addition, Dr. Weber did not refuse to treat Frutiger after she made the statement. Instead,

she continued to treat Frutiger and saw him again in March 2017 to try to resolve the rash. During

the March 2017 visit, Frutiger remarked that the rash was doing well at that time compared to what

it had been in the past. In total, Dr. Weber saw Frutiger four times over her almost five month

employment at KMCI. During that time, she ordered scabies treatment. After the treatment was

performed, she observed no physical appearances of a rash and concluded the itching was from an

allergic reaction. In order for a medical professional to be liable for deliberate indifference to an

inmate’s medical needs, she must make a decision that is “such a substantial departure from

accepted professional judgment, practice, or standards, as to demonstrate that the person responsible

actually did not base the decision on such judgment.” Jackson, 541 F.3d at 698 (citation omitted).

As such, a “medical professional’s treatment decisions will be accorded deference ‘unless “no

minimally competent professional would have so responded under those circumstances.”’” Id.

(quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)).

       Frutiger has offered no evidence that Dr. Weber’s treatment was a departure from any

accepted professional judgment, or that no minimally competent professional would have responded


                                                 14
likewise. In fact, the evidence submitted shows that Dr. Schuster ultimately treated Frutiger with

the same treatment that Dr. Weber prescribed—permethrin cream. Even after Frutiger underwent

Dr. Schuster’s prescribed treatment, the rash continued, and Dr. Schuster believed the rash was

likely folliculitis, not scabies. Given this evidence, no rational factfinder could conclude Dr. Weber

was deliberately indifferent because there is no evidence that her prescribed treatment was a

substantial departure from accepted medical judgment.

C. Dr. Kelley

       Frutiger asserts Dr. Kelley was also deliberately indifferent in his treatment. Dr. Kelley saw

Frutiger once in September 2016 when Frutiger first complained of his rash. Dr. Kelley diagnosed

Frutiger’s condition as a non-specific eczematoid rash because he believed the marks were too far

apart to be scabies. Based on this diagnosis, Dr. Kelley prescribed a steroid cream and selenium

sulfide 2.5% lotion. Even if Dr. Kelley was wrong in his diagnosis, Frutiger has offered no

evidence that this was anything more than a mis-diagnosis, which rises to the level of medical

malpractice, not deliberate indifference. McGill, 944 F.2d at 348 (explaining that neither medical

malpractice nor negligence is sufficient to state a claim for deliberate indifference). Nor has he

offered any evidence that this treatment was inappropriate or a substantial departure from

professional judgment. Nothing in his initial treatment of Frutiger supports a claim that he was

deliberately indifferent to his condition. Shortly thereafter, Dr. Kelley left the institution.

       When Dr. Kelley returned, Frutiger alleges his treatment was deliberately indifferent because

he underwent a variety of different treatments that had already been tried and were unsuccessful,

including a variety of lotions, creams, hydrocortisone, and anti-fungal creams. Essentially Frutiger’s

argument is that Dr. Kelley was deliberately indifferent because the treatments did not work and


                                                  15
because he failed to diagnose scabies or refer him to a dermatologist earlier. As already noted,

Frutiger’s disagreement with Dr. Kelley’s course of treatment, alone, is insufficient to establish a

claim of deliberate indifference. Rather, Frutiger needed to adduce evidence that Dr. Kelley’s

treatment was a substantial departure from medical judgment, and he has failed to do so. Frutiger

argues that his ultimate diagnosis of scabies shows that Dr. Kelley was deliberately indifferent in

his treatment of Frutiger.     But Frutiger had already undergone scabies treatment that was

unsuccessful in treating his condition. Given that history, it is not unreasonable for Dr. Kelley to

suspect that there was another cause of Frutiger’s rash. Dr. Kelley’s attempts to treat Frutiger’s rash

through a variety of methods was reasonable, and Frutiger has offered no evidence that it was

inappropriate or a substantial departure from professional judgment. For these reasons, Frutiger’s

claim against Dr. Kelley also fails.

D. Dr. McCreedy

       Frutiger asserts Dr. McCreedy was deliberately indifferent to his rash because McCreedy

failed to intervene despite Frutiger’s repeated complaints about the treatment he received. This

claim also fails for several reasons. First, Frutiger has offered no evidence that Dr. McCreedy had

subjective knowledge that Frutiger had a serious medical condition. Although, Frutiger did

repeatedly complain of an itchy rash, Frutiger’s interview requests did not complain of anything

more serious than a rash and did not indicate that he suspected the rash was scabies. Dr. McCreedy

never physically examined Frutiger. While Frutiger was ultimately diagnosed with scabies, which

assuming for argument’s purpose is a serious medical condition, there is no evidence that Dr.

McCreedy had any subjective knowledge that Frutiger had such a condition.




                                                  16
       Second, Frutiger offers no evidence that Dr. McCreedy was deliberately indifferent to

Frutiger’s complaints. Dr. McCreedy responded to each request, reviewed Frutiger’s medical

records, and deferred to Frutiger’s treating physicians’ treatment plans. Frutiger has offered no

evidence that Dr. McCreedy “had actual knowledge of impending harm which he consciously

refused to prevent.” Hill, 93 F.3d at 421. At most, Frutiger offers evidence that Dr. McCreedy

investigated and responded to Frutiger’s requests, but that Frutiger disagreed with Dr. McCreedy’s

responses. Frutiger’s mere disagreement is insufficient to establish that Dr. McCreedy was

deliberately indifferent.

                                        IV. CONCLUSION

       In sum, Frutiger has failed to offer evidence on which a reasonable jury could find that any

of the defendants were deliberately indifferent to his serious medical needs. The State Defendants’

motion for summary judgment (ECF No. 27) and Weber’s motion for summary judgment (ECF No.

21) are therefore GRANTED and this case is DISMISSED. The Clerk is directed to enter

judgment accordingly.

       SO ORDERED this 28th day of December, 2018.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                17
